DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no a processor used to execute the program. This claim is a software per se and is not statutory.
Claim Objections
Claims 16,22,23 sre objected to because of the following informalities:  “receiving the PDSCH based on resources..” is objected to because it does not clearly address whether the PDSCH is received in the “ based on resources” .  Appropriate correction is required.

Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,17,18-23,24,25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat.9,357,544) in view of Kwon et al. (US Pat.11,013,063).
In claims 16,22,23,29 Chen et al. discloses a method for transmitting and receiving data, by a terminal ( see fig.5; col.5; lines 52-63; a UE  is configured to receive PDSCH on other resources than the zero-power CSI-RS resources corresponding to the current BS), comprising:
determining one or more sets of resources that are not available for a physical downlink shared channel (PDSCH) configured by a higher layer signaling ( see col.9; lines 10-50; Tables 1 and 2; and col.5; lines 20-30; a UE receives via higher signaling layer DCI 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kwon et al. with that of Chen et al. to send ACK to the BS about whether the code blocks have been received in the PDSCH resources. 

In claims 18,25  Chen et al. does not disclose wherein the PDSCH includes code block groups (CBGs) of a transport block. Kwon et al. discloses in fig.5; steps 510,515,520,525,535; col.13; lines 48-65; a UE receives DCI that schedule a downlink transport block that includes code blocks. The UE determines a transport block size, bundles the code blocks into a number of code block groups for hybrid automatic request acknowledgement ( the PDSCH includes code block groups of a transport block). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kwon et al. with that of Chen et al. to schedule the transmission of the code blocks groups via PDSCH using the resources other than the zero-power resources.
In claims 19,26 Chen et al. does not disclose wherein the generating of the HARQ-ACK information comprises, in response to a maximum number of the CBGs being configured by a higher layer parameter, generating respective HARQ-ACK information bits for the maximum number of the CBGs, and wherein the respective HARQ-ACK information bits indicate acknowledgement (ACK) or negative acknowledgement (NACK). Kwon et al. discloses in fig.5; steps 510,515,520,525,535; col.13; lines 48-65; a UE receives DCI that schedule a downlink transport block that includes code blocks. The 
In claims 20,27 Chen et al. does not disclose wherein the generating of the HARQ-ACK information comprises, in response to receiving the PDSCH, generating the HARQ-ACK information for the transport block according to a downlink control information (DCI) format of a physical downlink control channel (PDCCH). Kwon et al. discloses in col.14; lines 55 to col.15; line 40; the Ue may receive code blocks from a BS via RRC signaling, SIB, and DCI ( DCI formats). In col.17; lines 34-52; if the DCI schedules a DL transmission of a transport block that includes a sequence of code blocks, the UE decodes the sequence of the code blocks and transmits HARQ bits indicating a 
In claims 21,28 Chen et al.  does not disclose in response to a maximum number CBGs being M, grouping C code blocks to M  CBGs; where, if C>m and C is not divided by M, a number of code blocks with each of M1 CBGs is K1; and wherein a number of CBs within each of M2 CBGs is K2. Kwon discloses in col.16; lines 38-52; for a transport block of 12 code blocks, the UE determines a bundle size to be 4; and bundles the code blocks into 3 code block groups; each respectively has a number of code blocks 1-4, 5-8 and 9-12 (in response to a maximum number CBGs being M, grouping C code blocks to M  CBGs; where, if C>m and C is not divided by M, a number of code blocks with each of M1 CBGs is K1; and wherein a number of CBs within each of M2 CBGs is K2). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kwon et al. with that of Chen et al. to bundle the code blocks into a maximum code block groups.  
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pat.10,673,573);
Liu et al. ( US Pub.2015/0236826).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANH N NGUYEN/            Primary Examiner, Art Unit 2413